                            Case 3:19-cv-02559-JCS Document 124 Filed 08/11/21 Page 1 of 3




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        PAMELA M. FERGUSON, SB# 202587
                    2    E-Mail: Pamela.Ferguson@lewisbrisbois.com
                        AMY L. PIERCE, SB# 210539
                    3    E-Mail: Amy. Pierce@lewisbrisbois.com
                        DANIELLE E. STIERNA, SB# 317156
                    4    E-Mail: Danielle.Stierna@lewisbrisbois.com
                        333 Bush Street, Suite 1100
                    5   San Francisco, California 94104-2872
                        Telephone: 415.362.2580
                    6   Facsimile: 415.434.0882

                    7 Attorneys for Defendant,
                        CONCENTRA, INC.
                    8
                    9                                   UNITED STATES DISTRICT COURT

                   10                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                   11
                   12 LAWRENCE PASCAL, individually and on                 CASE 3:19-cv-02559-JCS
                        behalf of all others similarly situated,
                   13
                                           Plaintiff,                       CONCENTRA, INC.’S RESPONSE TO
                   14                                                       COURT’S ORDER FOR RESPONSE
                                  vs.                                       (ECF No. 122)
                   15
                        CONCENTRA, INC., et al.,
                                                                           Judge:    The Hon. Joseph C. Spero
                   16
                                           Defendant.
                   17
                   18
                   19            Defendant Concentra, Inc. (“Concentra”) hereby responds to the Court’s Order for Response

                   20 directing Concentra to indicate “whether they are in agreement with Plaintiffs that the ATDS question
                   21 should be decided through a summary judgment motion before the Court decides the pending class
                   22 certification motion.” ECF No. 122.
                   23            As confirmed in Concentra, Inc.’s Opposition to Plaintiff’s Motion for Class Certification

                   24 (“Opposition”) (ECF No. 114), Concentra agrees that the issue of whether the Textedly text
                   25 messaging platform is an “automated telephone dialing system” is ripe for resolution in light of the
                   26 U.S. Supreme Court’s recent decision in Facebook, Inc. v. Duguid, 141 S.Ct. 1163 (April 1, 2021) and
                   27 the U.S. District Court, Northern District of California’s more recent decision in Hufnus v. DoNotPay,

LEWIS              28 Inc., No. 20-cv-08701-VC, 2021 U.S. Dist. LEXIS 118325 (N.D. Cal. Jun. 24, 2021). Both courts
BRISBOIS
BISGAARD
& SMITH LLP
                        4826-4334-2325.1                                1                        Case No. 3:19cv-025589
ATTORNEYS AT LAW                              CONCENTRA, INC.’S RESPONSE COURT’S ORDER FOR RESPONSE
                            Case 3:19-cv-02559-JCS Document 124 Filed 08/11/21 Page 2 of 3




                    1 applied 47 U.S.C. § 227(a)(1) to class action complaints at the motion to dismiss stage and concluded
                    2 as a matter of law that the complaints failed because the mobile numbers texted were not from a
                    3 system that automatically generated them. Duguid at 1168, 1170; Hufnus at *1, 4. That both courts
                    4 ruled as a matter of law that an ATDS was not used without resorting to fact discovery or reliance on
                    5 expert opinions confirms that a time consuming and expensive Motion for Summary Judgment is
                    6 unnecessary.
                    7            As explained in Concentra’s Opposition, it is Concentra’s position that this Court has the

                    8 authority to rule on this issue pursuant to Federal Rule of Civil Procedure 12(f), 23(c)(1)(A) and
                    9 23(d)(1)(D) in connection with its ruling on Plaintiff’s Motion for Class Certification. ECF No. 114 at
                   10 3-4. Plaintiff alleged four new class definitions in his Motion for Class Certification that brought this
                   11 issue to the forefront. ECF No. 108 at 1-2. Plaintiff will not be prejudiced by such a ruling because he
                   12 had the opportunity in his Motion for Class Certification and related Reply Brief to brief this issue
                   13 and, otherwise, Plaintiff is not permitted to contradict his admission that the Textedly text messaging
                   14 platform did not generate the mobile numbers texted. This ATDS analysis dovetails with the Court’s
                   15 duty to perform a rigorous analysis to confirm that all Rule 23 prerequisites are met, including that
                   16 every class member has Article III standing. See Mazza v. Am. Honda Motor Co., Inc., 666 F. 3d 581,
                   17 588 (9th Cir. 2012); TransUnion v. Ramirez, 2021 U.S. LEXIS 3401, *25 (Jun. 25, 2021) (“Every
                   18 class member must have Article III standing in order to recover individual damages.”); Olean
                   19 Wholesale Grocery Coop., Inc. v. Bumble Bee Foods LLC, 993 F.3d 774, 784 (9th Cir. 2021) (“Courts
                   20 must resolve all factual and legal disputes relevant to class certification, even if doing so overlaps with
                   21 the merits.”).
                   22            If the Court is resistant to ruling on the ATDS issue in conjunction with ruling on the Motion

                   23 for Class Certification, Concentra proposes that the Court consider permitting Concentra to file a
                   24 Motion for a Judgment on the Pleadings, with respect to Plaintiff’s proposed four new class
                   25 definitions:
                   26                      Class One: All persons who subscribed to a cellular telephone
                                           number contained in the Messages Tab in Concentra’s Textedly Call
                   27                      Log and whose cellular telephone number is contained on a Healthy
                                           Recruiting List identified in Addendum A-1.1
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4826-4334-2325.1                                   2
ATTORNEYS AT LAW                             CONCENTRA, INC.’S RESPONSE COURT’S ORDER FOR RESPONSE
                            Case 3:19-cv-02559-JCS Document 124 Filed 08/11/21 Page 3 of 3




                    1                      Class Two: All persons in Class One plus all persons who
                                           subscribed to a cellular telephone number contained in the Messages
                    2                      Tab in Concentra’s Textedly Call Log and whose cellular telephone
                                           numbers are contained on the files of Concentra identified in
                    3                      Addendum A-2.

                    4                      Class Three: All persons in Class One and Class Two plus all
                                           persons who subscribed to a cellular telephone number contained in
                    5                      the Messages Tab in Concentra’s Textedly Call Log and whose
                                           cellular telephone numbers are contained on the files of Concentra
                    6                      identified in Addendum A-3.

                    7                      Class Four: All persons who subscribed to a cellular telephone
                                           number contained in the Messages Tab in Concentra’s Textedly Call
                    8                      Log.

                    9 ECF No. 108 at 1-2. Of course, Plaintiff would be precluded from contradicting his admissions in
                   10 this Action, including, but not limited to, that Concentra uploaded or manually entered the mobile
                   11 numbers into the Textedly text messaging platform that were texted. ECF No. 108 at 2-3.
                   12            If the Court believes that a Motion for Summary Judgment is necessary to resolve the ATDS

                   13 question, Concentra is amenable to taking this approach before the Court rules on Plaintiff’s Motion
                   14 for Class Certification only if the parties agree to stipulate to all material facts necessary for this Court
                   15 to conclude as a matter of law that the Textedly text messaging platform is or is not an ATDS. See,
                   16 e.g., Duguid at 1168, 1170; Hufnus at *1, 4. Concentra does not believe the parties or their experts
                   17 have any factual disputes about how the Textedly platform functions. Whether Textedly’s
                   18 functionality qualifies it as an ATDS is a question of law.
                   19
                   20 DATED: August 11, 2021                         PAMELA M. FERGUSON
                                                                     AMY L. PIERCE
                   21                                                DANIELLE E. STIERNA
                                                                     LEWIS BRISBOIS BISGAARD & SMITH LLP
                   22
                   23
                   24                                                By:          /s/ Amy L. Pierce
                                                                           AMY L. PIERCE
                   25                                                      Attorneys for Defendant, CONCENTRA, INC.
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4826-4334-2325.1                                    3
ATTORNEYS AT LAW                             CONCENTRA, INC.’S RESPONSE COURT’S ORDER FOR RESPONSE
